 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4    RODNEY MARSHALL,                                         Case No. 2:18-cv-00075-JAD-DJA
 5                                         Petitioner,
                v.                                                   Order Extending Time
 6
      BRIAN WILLIAMS, et al.,                                             [ECF No. 31]
 7
                                        Respondents.
 8

 9             Good cause appearing, IT IS HEREBY ORDERED that petitioner’s first unopposed
10   motion for extension of time [ECF No. 31] is GRANTED. Petitioner has until January 13,
11   2020, to file a reply to respondents’ answer to the first amended petition for writ of habeas
12   corpus.
13             Dated: November 14, 2019.
14

15
                                                             U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         1
